DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,580,061. This is a statutory double patenting rejection.  Specifically, claim 1 of the instant application is word-for-word the same as claim 1 of the ‘061 patent; claims 2, 3, and 4 of the instant application are word-for-word the same as claims 2, 3, and 4, respectively, of the ‘061 patent; claims 5, 
In short, the claims of the ‘061 patent are identical to what the claims of the instant application would be if renumbered to comply with the preferred ordering of dependent claims. 

Allowable Subject Matter
Claims 1-19 are rejected for Double Patenting, but recite potentially allowable subject matter.
Claim 20 is rejected for Double Patenting, but recites potentially allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art, Kudo (U.S. Patent 6,952,686), discloses an electronic contract safekeeping method and server, with a contract ID for enabling authorized . 
The claims have also been considered for eligibility under 35 U.S.C. 101.  The system of claims 1-19 and device of claim 20 both fall within the statutory category of machine (Mayo test, Step 1).  The claims raise a question of being directed to an abstract idea, in the field of certain methods of organizing human activity, which includes commercial or legal interactions, including agreements in the form of contracts.  However, the claims are not directed to a commercial interaction of entering into contracts, but to hardware for using an electronic device to request contract information.  Also, responding to the request involves using identification information of the electronic device to acquire contract information for a contract for a service provided to the electronic device, etc., so the independent claims are not simply computer systems equivalent to a filing cabinet where an identified human being can find a copy of a contract to which he is a party.  Furthermore, the dependents of claim 1 have been considered to ascertain whether they are specifically directed to commercial interactions that would make the claims ineligible; they are not.  Hence, the claims are found patent-eligible under the Mayo test, Step 2A.
The above statements apply both to claim 1 and to essentially parallel claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. There is a translation of the Japanese Office Action (“Notice of Refusal”) drafted November 11, 2020 regarding Japanese patent application 2017-042260.  This is not a certified translation, and the U.S. Patent Office does not guarantee its accuracy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	March 26, 2021